Citation Nr: 1048157	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-30 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to a total disability rating based on 
unemployability due to service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 1969 
to September 1970.  
 
This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In November 2010, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his claim.  
A complete transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  
With respect to the Veteran's service-connected PTSD, the Board 
finds that a VA examination should be obtained.  First, the 
Veteran's PTSD was last evaluated on VA examination in July 2007.  
This is approximately 3 and a half years ago, and at his hearing 
in November 2010, the Veteran indicated that his PTSD had 
worsened since 2007.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990) (VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it is 
contended that a service-connected disability has become worse); 
see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is 
entitled to a new VA examination where there is evidence that the 
condition has worsened since the last examination).  The duty to 
conduct a contemporaneous examination is triggered when the 
evidence indicates there has been a material change in disability 
or that the current rating may be incorrect.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) 
(a new examination is appropriate when there is an assertion of 
an increase in severity since the last examination).  When the 
Veteran was examined by VA in July 2007, his GAF score was 51 
(indicative of moderate symptoms).  On outpatient treatment in 
November 2007, his GAF score was 45 (indicative of serious 
symptoms).  It is noted that in August 2007, he reported that he 
had a pretty good relationship with his sons and he also stated 
that he has friends that he grew up with.  He has recently 
testified that that since 2007 he has stopped working and is more 
depressed and thinking about his service a lot every day.  He 
stated that he had become more socially isolated since 2007.  The 
Veteran's testimony suggests a material change in the disability, 
and reexamination is in order under 38 C.F.R. § 3.327. 

As to the TDIU issue, in a February 2008 decision, the RO denied 
the Veteran's claim for a total disability evaluation due to 
individual unemployability as well as his claim for a higher 
rating.  In April 2008, the Veteran submitted a statement to the 
RO in which he indicated his disagreement with that decision and 
specifically stated that he was unable to work.  In Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU 
claim is part of an increased rating claim when such claim is 
raised by the record.  The Court further held that when evidence 
of unemployability is submitted at the same time that the Veteran 
is appealing the rating assigned for a disability, the claim for 
TDIU will be considered part and parcel of the claim for benefits 
for the underlying disability.  Id.  The record does not reflect 
that the RO has issued a statement of the case with respect to 
this issue.  See 38 C.F.R. § 19.26 (2006); Manlincon v. West, 12, 
Vet. App. 238 (1999).  

The most recent VA outpatient record in the file is dated in 
August 2008.  At that time it was noted that the Veteran was to 
return for follow-up in September.  While the case is in remand 
status, the RO should take the opportunity to obtain any VA 
outpatient treatment records for the Veteran since August 2008.  

The appellant is hereby notified that it is his responsibility to 
report for any examination scheduled, and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, this matter is REMANDED for the following action: 

1.  Obtain all VA outpatient treatment 
records for the Veteran since August 2008 
and associate them with the claims file.  

2.  Then schedule the Veteran for a 
psychiatric examination to determine the 
extent of impairment due to his service-
connected PTSD.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be scheduled.  
The claims folder and a copy of this remand 
must be made available to the examiner for 
review in conjunction with the examination, 
and the examiner must acknowledge receipt 
and review of these materials in any report 
generated as a result of this remand.  

The examiner must identify the 
manifestations of the Veteran's service-
connected PTSD.  Specifically, the examiner 
must state whether there is occupational 
and social impairment, with deficiencies in 
most areas, such as work, school, family 
relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); and 
inability to establish and maintain 
effective relationships.  

The examiner must also state whether the 
Veteran's service-connected disability is 
productive of such symptoms as: a gross  
impairment in his thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; a persistent danger of him 
hurting himself or others; an intermittent 
inability to perform activities of daily 
living (including  maintenance of minimal 
personal hygiene); disorientation to time 
or place; and memory loss for names of 
close relatives, his own occupation, or his 
own name. 

In addition, the examiner must provide a 
Global Assessment of Functioning (GAF) 
score based solely upon the service-
connected PTSD and provide an explanation 
of the significance of the GAF assigned.  
The rationale for all opinions expressed 
must be provided.   

The examiner should determine the effect of 
the Veteran's service-connected disability 
on his employability. The examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the Veteran is 
unable to secure or maintain substantially 
gainful employment as a result of his 
service-connected disability.  The 
examination report must include a complete 
rationale for all opinions and conclusions 
expressed.  

3.  Next, review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, specific studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2010); 
See also Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
perform any additional development deemed 
appropriate.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case which 
addresses the increased rating claim and 
the TDIU claim, and allow the Veteran the 
appropriate opportunity to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


